Citation Nr: 0427350	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decision bys the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran contends that he currently has respiratory 
disease that is related to asbestos exposure during his 
military service.  In the alternative, he contends that he 
has respiratory disease that is related to his tobacco use 
during service.  The Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.

In this regard, the evidence of record notes that the veteran 
has been in receipt of Social Security Administration (SSA) 
disability benefits since 1998.  Although Social Security 
records are usually only relevant to increased rating and 
unemployability determinations, the Board is of the opinion 
that they should be obtained in this case because of the 
history and diagnoses that might be contained in the medical 
reports supporting the grant of benefits. 

Furthermore, a June 2004 VA examination report notes that the 
veteran had been receiving treatment at the East Orange VA 
Medical Center (VAMC).  The veteran also reported in an 
August 1999 statement that he had undergone an MRI at the 
East Orange VAMC in July 1999.  There is no indication that 
the RO requested copies of all the veteran's pertinent 
treatment records from the East Orange VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.

2.  The RO should request the appellant 
to submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any necessary 
authorization to enable the RO to obtain 
any other medical evidence, not already 
of record, pertaining to treatment or 
evaluation for the disability at issue.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment and 
evaluation from the East Orange VA 
Medical Center.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

4.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations, to 
include obtaining any VA 
examinations/medical opinions deemed 
necessary.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity for response thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




